                                                                              FILED
                                                                                 FEB O 6 2020
                  IN THE UNITED STATES DISTRICT COURT                         Clerk, u.s District Court
                                                                                District Of Montana
                      FOR THE DISTRICT OF MONTANA                                     Missoula
                            HELENA DIVISION



 ANDREW DAVID GOLIE,
                                                       CV 20-2-H-DLC-JTJ
                       Petitioner,

          vs.                                           ORDER

 STATE OF MONTANA;
 MONTANA BOARD OF PARDONS
 AND PAROLE,

                       Respondents.

      United States Magistrate Judge John T. Johnston entered his Findings and

Recommendations on January 14, 2020, recommending that the Court dismiss

Petitioner Andrew David Golie's petition brought under 28 U.S.C. § 2254 and

deny a certificate of appealability.     (Doc. 4.)   Golie failed to timely object to the

Findings and Recommendations, and so waived the right to de novo review of the

record.    28 U.S.C. § 636(b)(l).      This Court reviews for clear-error those findings

and recommendations to which no party objects.          See Thomas v. Arn, 474 U.S.

140, 149-53 (1985).     Clear error exists if the Court is left with a "definite and

firm conviction that a mistake has been made."        Wash. Mut., Inc. v. United States,

856 F.3d 711, 721 (9th Cir. 2017) (citation omitted).


                                            -1-
